                 Case 6:20-cv-00366-ADA Document 6 Filed 05/06/20 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
JEANNETTE J. CLACK                  WESTERN DISTRICT OF TEXAS                                       PHILIP J. DEVLIN
 CLERK OF COURT                        800 Franklin Avenue Room 380                                  CHIEF DEPUTY
                                              Waco, TX 76701
                                                  May 6, 2020


     Robert R. Brunelli
     Patricia Y. Ho
     Matthew C. Holohan
     SHERIDAN ROSS P.C.
     1560 Broadway, Suite 1200
     Denver, CO 80202

     Re: Civil Case No. 6:20-cv-366 InfoGation Corporation v. Google LLC

             Our records indicate that you are not admitted to practice in this Court. Western District of
     Texas Local Court Rule AT-1(f)(1) states:

                 In General: An attorney who is licensed by the highest court of a state or another
                 federal district court, but who is not admitted to practice before this court, may
                 represent a party in this court pro hac vice only by permission of the judge
                 presiding. Unless excused by the judge presiding, an attorney is ordinarily required
                 to apply for admission to the bar of this court.

             You were included as an attorney of record on a recent filing in the above-named cause. If you
     are representing a party, please submit a motion requesting the Court’s permission to appear in the
     above captioned case. If you wish to file an application to be admitted in the Western District of Texas,
     the application forms and the Local Rules for the Western District of Texas are available on our website
     www.txwd.uscourts.gov. If you are an attorney who maintains his or her office outside of the Western
     District of Texas, the judge may require you to designate local counsel. (Local Rule AT-2).


     If you have any questions concerning this matter, please contact our office.


                                                      Sincerely,




                                                      Deputy Clerk
